Trippe, Judge.
It cannot be denied that there is great difficulty, if indeed there be not an impossibility in construing the Act of March 16th, 1869, entitled “An Act in relation to the statute of limitations,” etc., so as to make all parts consistent with each other. The 3d section, which is the first one in the Act touching actions on contracts, refers to bonds and other sealed instruments, and also to statutory actions. This section speaks of actions on bonds, etc., “ which accrued prior to 1st June, 1865, not now barred,” and declares that they must be brought by 1st January, 1870. The 4th section refers to actions on promissory notes and other simple contracts in writing, etc., and prescribes that such actions “ which accrued on a contract which was made prior to 1st June, 1865, must be brought, etc. The next section is in reference to actions against executors, etc., tohich accrued prior to June 1st, 1865. The 6th section embraces all other actions upon contracts, express or implied, etc., but again defines them as accruing prior to June 1st, 1865. The last clause of this section seems to be intended to *426make the Act apply, as to the time when the action shall be brought, to all the instances before specified of contracts, by providing that it “ shall take effect in all cases mentioned whether the right of action had actually accrued prior to 1st June, 1865, or was then only inchoate and imperfect, if the contract or liability was then in existence.”
The 7th section refers to actions for torts, and throws no light on the point we are considering. The first provision quoted is as to actions on sealed instruments, etc., and only includes those cases where the action accrued prior to June 1st, 1865. Then come the cases of actions “on simple contracts, which accrued on a cendrad, which was made” prior to said day. Then actions against executors, which accrued prior to that day. Next, all other actions or contracts, express or implied, which accrued, etc. And again, a sort of omnibus provision, saying it matters not whether the right of action had actually accrued prior to 1st June, 1865, or was then only inchoate and imperfect, if the contract or liability was then in existence, the limitations should take effect. Thus far, it would seem that an action on a note executed in January, 1865, and due in the ensuing December, must have been commenced by the 1st January, 1870. The 3d section, and the latter clause of the 6th, are certainly in their woi'ds to that effect. Actions on sealed instruments, against executors, etc., and all other actions, mentioned in the first clause of the 6th section, by the terms of the special provisions in reference to them, need not to have been brought 'by that time, if the action did not accrue prior to June 1st, 1865. It is only by the last clause of the 6th section that •the prescribed limitation can be made to apply to them. To ¡■add to the difficulty, and making an almost irreconcilable -conflict, the 8th section is as follows: “That all eases of the •character mentioned in any section of this Act, which have ■arisen, or in which the right of action or the liability has ■accrued, or the contract has been made since the 1st June, 1865, shall be controlled and governed by the limitation laws, as set forth in the Revised Code of Georgia, adopted by the *427Constitution of this State.” Clearly, by this section, in the case of the note supposed, which is just the fact with the note under consideration, to-wit, it was made in January, 1865, and due December, 1865 — the right of action did not accrue until after June 1st, 1865, though the contract was made prior to that date. No 'right of action accrued until the maturity of the note, December, 1865. The 8th section expressly says’that such cases shall be controlled and governed by the limitation laws of the Code. Those laws give the holder of the note six years from the time the right of action accrued. "We solve the whole difficulty, as far as we can, by bringing this case within the 8th section. It requires no construction of words different from their plain, obvious, simple and legal meaning and effect. And though there may be difficulty in reconciling other portions of the Act to this, yet still greater would be the difficulty in attempting to force any other construction of the clear and palpable terms of the 8th section. It is the last section of the Act, except the repealing clause; and, whatever may be the inconsistencies of the other sections, there can be no doubt as to the meaning of the terms used in this.
The note held by plaintiff in error, though made before, was not due until after June 1st, 1865. No right of action accrued until after that date, and by the Act of March 16th, 1869, it is controlled by the limitation laws set forth in the Code. As by those laws, his right of action would not be barred until December, 1871, and as he had pleaded the note in June, 1871, as a set-off to an action brought against him, he is entitled to recover thereon, so far as he is affected by the •statute of limitations.
Judgment reversed.